UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 30, 2012 Commission File Number: 333-82900 ThermoGenesis Corp. (Exact name of registrant as specified in its charter) Delaware 94-3018487 (State of incorporation) (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California 95742 (Address of principal executive offices) (Zip Code) (916) 858-5100 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value Nasdaq Stock Market, LLC Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K, is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer* o Smaller reporting company x *(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYesxNo The aggregate market value of the common stock held by non-affiliates as of December 31, 2011 (the last trading day of the second quarter) was $11,539,000 based on the closing sale price on such day. As of September 13, 2012, 16,518,193 shares of the registrant’s Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the registrant’s proxy statement for its 2012 Annual Meeting of Stockholders are incorporated by reference into Part III hereof. TABLE OF CONTENTS Part I Page Number ITEM 1. Business 2 ITEM 1A. Risk Factors 18 ITEM 1B. Unresolved Staff Comments 26 ITEM 2. Properties 26 ITEM 3. Legal Proceedings 26 ITEM 4. Mine Safety Disclosures 26 Part II ITEM 5. Market for the Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of EquitySecurities 27 ITEM 6. Selected Financial Data 27 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 (a)Overview 29 (b)Results of Operations 31 (c)Liquidity and Capital Resources 34 (d)Off Balance Sheet Arrangements 35 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 35 ITEM 8. Financial Statements and Supplementary Data 36 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 ITEM 9A. Controls and Procedures 60 ITEM 9B. Other Information 60 Part III ITEM 10. Directors, Executive Officers and Corporate Governance 61 ITEM 11. Executive Compensation 61 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 ITEM13. Certain Relationships and Related Transactions, and Director Independence 61 ITEM 14. Principal Accounting Fees and Services 61 Part IV ITEM 15. Exhibits and Financial Statement Schedules 62 Signatures 66 i Table of Contents PART I ITEM 1. BUSINESS Business Overview The mission of ThermoGenesis Corp. (“the Company”, “we”, “our”) is to design, develop and commercialize devices and disposable tools for the processing, storage and administration of cell and tissue therapies used in the practice of regenerative medicine.Regenerative medicine is an emerging field using cell-based therapies to address a number of indications, including the repair or restoration of diseased or damaged tissue and cell function.Our products automate the volume reduction and cryopreservation of adult stem cell concentrates from cord blood and bone marrow for use in laboratory and point of care settings.Our primary business model is based on the sale of medical devices and the recurring revenues generated from their companion single-use, sterile disposable products. We currently sell our products in approximately 30 countries throughout the world to customers that include private and public cord blood banks, surgeons, hospitals and research institutions. Our worldwide commercialization strategy relies primarily on the utilization of distributors.The Company was founded in 1986 and is located in Rancho Cordova, California. Our growth strategy is to expand our offerings in regenerative medicine while partnering with other pioneers in the stem cell arena to accelerate our worldwide penetration of this potentially explosive market.We plan to have a product line that will facilitate the processing of the increasing number of sources of therapeutic cells and to leverage our technological investments into profitable adjacent markets. Based upon early clinical results, there is accumulating evidence that many of the stem cell trials underway may result in approved therapies in disease states and tissue regeneration procedures affecting significant patient populations, leading to a revolution in therapeutics involving stem cells.Although understanding the full potential of cell therapies and their ultimate impact on the practice of medicine remains a longer term prospect, we believe there are significant commercial opportunities in the market today for technologies supporting cell-based treatments and research. Our Solutions We believe our automated products significantly enhance the safety and viability of regenerative medical procedures and expand the use and success of those products in clinical treatment through their ease of use and high cell recovery rates.Our competitive advantage is achieved through applying our advanced research and engineering capabilities in developing a comprehensive line of products for healthcare providers to utilize in regenerative medicine.Our solutions enable our customers to automate their processes, comply with quality regulations, improve their efficiencies and produce therapeutic doses of high quality stem cell concentrates. Key Events and Accomplishments The following are key events and accomplishments that occurred in fiscal 2012: · Signed Arthrex Inc. (“Arthrex”) Res-Q Distribution Agreement We signed a five-year agreement with Arthrex to sell, distribute and service our Res-Q60 System technology for use in the preparation of autologous Platelet Rich Plasma (“PRP”) and Bone Marrow Concentrate (“BMC”). · Received approval for AXP in Thailand and India 2 Table of Contents Our AXP® AutoXpress® (“AXP”) System received registration approval from India’s Ministry of Health and the Food and Drug Administration in Thailand enabling the Company to initiate commercial sales in those countries. · Received Regulatory Approval for BioArchive in China China’s State Food and Drug Administration approved the registration of our BioArchive System enabling it’s direct commercial sale by the Company into the People’s Republic of China. · Sold CryoSeal Product Line to Asahi Kasei Medical Co., Ltd. (“Asahi”) Asahi exercised their option to purchase the intellectual property of the CryoSeal product line for $2,000,000 which was completed in July 2012. · BioArchive Adopted by Canadian Blood Services Canada’s first national public cord blood bank adopted the BioArchive® System for cryopreservation and archival of stem cells. · Completed a Tactical Reorganization and Cost Cutting Initiative As part of a tactical reorganization and cost cutting initiative, we made a number of changes in corporate management and responsibilities.We recorded a one-time expense of approximately $460,000 related to the restructuring. Recent Significant Event: · Signed Golden Meditech Holdings Limited (“Golden Meditech”) AXP Distribution Agreement On August 20, 2012, we signed an exclusive agreement to distribute the AXP Disposable Blood Processing Set in China and several southeast Asian countries. Market Overview The regenerative medicine market continues to experience meaningful advances in clinical efficacy, regulatory approval and product commercialization of cell based therapies.The vast majority of this progress has been achieved through the broader application of adult stem cells, reflecting a greater awareness and appreciation of their therapeutic potential. Positive results generated from the application of adult stem cells have resulted in greater government and private sector investment in research and development of new cell therapies, including the continued advancement of existing treatments. The regenerative medicine market is comprised of companies that harvest, process, purify, expand, cryopreserve, store or administer stem cells.Key success factors include: o Stem cell recovery rates o Efficiency of cell processing o Cost of care o Product quality and efficacy o Purity, viability and potency of stem cells o Obtaining regulatory approval / U.S. Food and Drug Administration (“FDA”) clearance Cells are processed in the laboratory as well as in the operating room or point of care setting.Point of care applications involve the processing of patient cells in conjunction with a surgical procedure in an operating room or in an outpatient clinical setting.The laboratory market requirements include, but are not limited to, current Good Manufacturing Practices (“cGMP”), objective quality assurance and the ability to process multiple samples at one time.Requirements for the point of care include sterile field packaging, portability, minimal processing steps and speed of processing.These market requirements must be considered and translated into product features and benefits for successful market adoption. 3 Table of Contents The availability of stem cells at the point of care enables physicians to apply cells across an array of applications.Physicians may also choose to study patient outcomes to understand the benefits of stem cells under their own independently-sponsored and regulated studies.Such research efforts are growing and already represent studies in diverse areas such as spinal fusion and orthopedics, wound healing, radiation injury, breast reconstruction and augmentation, cardiovascular applications, peripheral vascular disease and liver disease among many others. Market Size Market estimates for the regenerative medicine market include pathologies that affect vast numbers of people of all age groups.A well-known industry analyst, Robin Young, predicts the U.S. regenerative medicine market will grow from $140 million in 2010 to over $6 billion by the year 2020.The following chart highlights the disease states that are expected to be impacted by the advent of stem cell therapies by the year 2020. Source:Robin Young, Stem Cell Summit, 2011, pg. 18. Industry Market Drivers We expect a number of key market drivers to cause the practice of regenerative medicine to proliferate over the next several years.We believe that as regenerative medicine matures, clinical studies and practice of medicine will give way to broad clinical acceptance and substantial commercialization of cell based therapies. We expect the following key market drivers to be the primary forces in the near future to positively impact the growth of regenerative medicine: · Legislative/regulatory initiatives · Government funding · Evidence based clinical outcomes · Corporate investment · Awareness of availability · Advocacy groups · Growing endorsement by clinicians · Increase in prevalence of conditions treated · New sources of stem cells · Standardization in surgical procedures and hospital protocols using stem cells for patient treatments 4 Table of Contents Product Overview We provide products and technologies to enable highly-effective cell separation, processing and cryopreservation for storage of biological fluids including umbilical cord blood, peripheral blood and bone marrow in a proprietary format.These proprietary products and technologies are designed for use in the laboratory as well as point of care. Cord Blood · The AXP System is a medical device with an accompanying disposable bag set that isolates and retrieves stem cells from umbilical cord blood.The AXP System provides cord blood banks with an automated method to concentrate adult stem cells which reduces the overall processing and labor costs with a reduced risk of contamination under cGMP conditions.The AXP System retains over 97% of the mononuclear cells (“MNCs”).High MNC recovery has significant clinical importance to patient transplant survival rates.Self-powered and microprocessor-controlled, the AXP device contains flow control optical sensors that achieve precise separation. Our market for the AXP System includes both private and public cord blood banks.In private banks, parents pay to preserve the cord blood cells from their offspring for family use, while a public bank owns cord blood stem cells donated by individuals, which are then available to the public for transplantation.Also there are banks we consider “public/private” that offer both services.Some public sites are evaluating the inclusion of a private bank within their facility.Since the infrastructure to process and store cord blood is already in place, they see it as a way of funding their public side. The AXP System has been commercially available since 2006, marketed under a Master File with the FDA.In 2007, we received 510(k) clearance from the FDA for use in the processing of cord blood for cryopreservation. · The BioArchiveSystem is a robotic cryogenic medical device used to cryopreserve and archive stem cells for future transplant and treatment.Launched in fiscal 1998, our BioArchive Systems have been purchased by over 110 umbilical cord blood banks in over 35 countries to archive, cryopreserve and store stem cell preparations extracted from human placentas and umbilical cords for future use. The BioArchive System is designed to store over 3,600 stem cell samples.It is the only fully-automated, commercially available system on the market that integrates controlled-rate freezing, sample management and long term cryogenic storage in liquid nitrogen.The robotic storage and retrieval of these stem cell units improves cell viability, provides precise inventory management and minimizes the possibility of human error. Worldwide Cord Blood Banks Growth Rate (Data Gathered by ThermoGenesis) CAGR Public Banks 6.5% Private Banks 89 15.2% Public/Private 4 15 20.8% Total Banks 11.0% 5 Table of Contents Bone Marrow · The Res-Q 60 BMC, is a rapid, reliable, and easy to use product for cell processing at the point of care.The product is a centrifuge-based disposable device designed for the isolation and extraction of specific stem cell populations from bone marrow.The product was launched in 2009.The key advantages of the Res-Q 60 BMC include (a) delivering a high number of target cells from a small sample of bone marrow, and (b) providing a disposable that is highly portable and packaged for the sterile field.These features allow the physician to process bone marrow and return the cells to the patient in 15 minutes. · The MarrowXpress® or MXP System, a derivative product of the AXP and its accompanying disposable bag set,isolates and concentrates stem cells from bone marrow aspirate and its initial application is for the preparation of cells for regeneration of bone in spinal fusion procedures.The product is an automated, closed, sterile system that volume-reduces blood from bone marrow to a user-defined volume in 30 minutes, while retaining over 90% of the MNCs, a clinically important cell fraction. Self-powered and microprocessor-controlled, the MXP System contains flow control optical sensors that achieve precise separation.In June 2008, we received the CE-Mark, enabling commercial sales in Europe.In July 2008, we received authorization from the FDA to begin marketing the MXP in the U.S. for the preparation of cell concentrate from bone marrow. PRP · The Res-Q 60 PRP, is designed to be used for the safe and rapid preparation of autologous PRP from a small sample of blood at the point of care. The product allows PRP to be mixed with autograft and/or allograft bone prior to application to a bony defect in the body.The Res-Q 60 PRP received FDA 510(k) clearance in June of 2011.Res-Q 60 PRP is expected to become commercially available in fiscal 2013. Other The Company has begun efforts to divest or discontinue the following product lines which are not strategically aligned with our regenerative medicine strategy. · The ThermoLine®product lineincludes the ultra-rapid plasma ThermoLine Freezer and ultra-rapid plasma ThermoLine Thawer.The Company is in the process of winding down the ThermoLine product line. · The CryoSeal® System is an automated system serving the wound market used to prepare an autologous hemostatic surgical sealant from a patient’s own blood or from a single donor in approximately one hour.On June 30, 2012, Asahi exercised the option to purchase certain intangible assets related to this product line, including all associated patents, trademarks and engineering files. 6 Table of Contents Sales and Distribution Channels Worldwide distribution network for our products. Cord Blood Stem Cell Processing and Storage AXP System BioArchive System · CEI Certain countries in Latin America · CEI Certain countries in Latin America ●
